C. A. 11th Cir. Application for stay of execution of sentence of death, presented to Justice Kennedy, and by him referred to the Court, granted. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted. Petitioner’s brief to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 6, 2006. Respondents’ brief to be filed with the Clerk and *1159served upon opposing counsel on or before 3 p.m., Monday, April 3, 2006. Reply brief, if any, to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 17, 2006. The stay shall terminate upon the sending down of the judgment of this Court.